DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3 and 10 in the reply filed on 02/15/2022 is acknowledged.  The traversal is on the ground(s) that the reference application Valls (US 20150118098 A1) does not require the elements Ni, B, Ti, Mn, and N in the specific ranges disclosed by instant claim 1, and that these specific ranges are critical for achieving unexpected results affecting the certain parameters and properties of the quenched and tempered steel, applicant points out that each steel type in table 2 of the instant specification requires a specific weight percent in order to achieve the advantageous fatigue strength toughness and mechanical strengths.  This is not found persuasive because there isn’t evidence that the specific ranges of the instant claims are critical to achieve unexpected results.  
The examiner notes that as shown in Tables 2-4 of the instant specification that there is only one inventive sample tested, 32CrNiB4, which has similar mechanical properties to the alloys 34CrNiMo6 and 42CrMo4, but different mechanical properties from the other two alloys 32CrB4 and 33MnBCr6.  
This data is not enough to demonstrate what causes the differences in properties however, for example it is unclear if the presence of titanium and boron, are critical to achieving desired properties because the inventive sample 
For manganese the effect is unclear because 33MnBCr6 has Mn and Cr outside the instantly claimed range while 32CrB4 contains Mn and Cr within the instantly claimed range however both alloys have similar mechanical properties so it is unclear if the Mn range is critical.  Further, the examiner notes that the Mn values tested are 0.67, 0.75, 0.80, 0.81, and 1.42 which does not provide enough data to support criticality of the range of 0.40-1.00 wt%.
For nitrogen the effect is unclear because all of the alloys teach similar nitrogen contents, all of which fall within the instantly claimed range, so there is no evidence provided of criticality.  See MPEP 716.02.
For nickel, while nickel does appear to improve mechanical properties when comparing the inventive alloy to 32CrB4, the examiner notes this is only a single data point and does not provide evidence as to what range of nickel is actually required to produce unexpected results or if these results are unexpected and so does not demonstrate criticality.  The examiner notes that while 34CrNiMo6 contains nickel it also contains a higher Cr content than .
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-9 and 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/15/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes the recitation “the invention relates to” which is an implicit phrase which should not be used.  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the abstract includes the recitation “the use of this steel allows achieving the mentioned characteristics in large-sized parts or elements (up to a diameter of 75 mm), considerably reducing the alloying costs compared with the steels used today.”  A patent abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valls (US 20150118098 A1).
Regarding claims 1-3 and 10, Valls discloses a steel with a composition that overlaps with the steel consisting of a composition according to instant claims 1-3 and 10, as shown below in Table 1.  The examiner notes that since Valls does not teach any required components outside of what is instantly claimed, Valls meets the instant limitation of “consisting of”.  The examiner notes that the overlap between the disclosed steel composition of Valls and the steel composition of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claims 1-3 and 10, weight %
Valls, weight % [0059]

0.25-0.35 claim 1
0.30-0.35 claim 2
0.16-1.9
Cr
0.80-1.50 claim 1
0.80-1.30 claim 2
<3.0
Ni
0.50-1.50 claim 1
0.50-1.10 claim 2
0-6
B
0.0010-0.0050 claim 1
0.0020-0.0050 claim 2
0-0.6
Ti
0.010-0.060 claim 1
0.010-0.040 claim 2
0-2
Mn
0.40-1.00 claims 1 and 2
0-3
N
0.0030-0.0150 claim 1
0.0030-0.0100 claim 2
0-1
P*
≤0.025 claim 1
≤0.015 claims 3 and 10
Omitted
S*
≤0.025 claim 1
≤0.015 claims 3 and 10
Omitted
Cu*
≤0.35 claim 1
≤0.025 claims 3 and 10
0-2
Al*
≤0.050 claim 1
≤0.030 claims 3 and 10
0-2.5
Si**
≤0.30
0-1.4
Ca**
≤0.0050 
Omitted

≤0.10 
Omitted
Pb**
≤0.20 
Omitted
Te**
≤0.020 
Omitted
Se**
≤0.040 
Omitted
Ta
Omitted
0-3
Nb
Omitted
0-1.5
Mo
Omitted
0-10
Zr
Omitted
0-3
W
Omitted
0-10
Hf
Omitted
0-3
Co
Omitted
0-6
V
Omitted
0-4
Iron and impurities
Balance
Balance
*: need at least one of these elements for the instant claims
**: optional elements for the instant claims


Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehrer (EP 1681365 B1).
Regarding claims 1-3 and 10, Kehrer discloses a steel with a composition that overlaps with the steel consisting of a composition according to instant claims 1-3 and 10, as shown below in Table 2.  The examiner notes that since Kehrer does not teach any required components outside of what is instantly claimed, Kehrer meets the instant limitation of “consisting of”.  The examiner 
Table 2

Instant claims 1-3 and 10, weight %
Kehrer, weight % [claim 3, page 9 line 48-page 10 line 6]
C
0.25-0.35 claim 1
0.30-0.35 claim 2
0.20-0.50
Cr
0.80-1.50 claim 1
0.80-1.30 claim 2
0.009-1.2
Ni
0.50-1.50 claim 1
0.50-1.10 claim 2
≤1.0, optional
B
0.0010-0.0050 claim 1
0.0020-0.0050 claim 2
30-120 ppm, 0.0030-0.0120 wt%
Ti
0.010-0.060 claim 1
0.010-0.040 claim 2
0.020-0.07, optional
Mn
0.40-1.00 claims 1 and 2
0.5-3.5

0.0030-0.0150 claim 1
0.0030-0.0100 claim 2
<0.016
P*
≤0.025 claim 1
≤0.015 claims 3 and 10
≤0.05
S*
≤0.025 claim 1
≤0.015 claims 3 and 10
0.02-0.04
Cu*
≤0.35 claim 1
≤0.025 claims 3 and 10
Omitted 
Al*
≤0.050 claim 1
≤0.030 claims 3 and 10
0.015-0.04, and at least twice as high as the nitrogen content
Si**
≤0.30
0.10-0.50
Ca**
≤0.0050 
Omitted
Bi**
≤0.10 
Omitted
Pb**
≤0.20 
Omitted
Te**
≤0.020 
Omitted
Se**
≤0.040 
Omitted
Iron and impurities
Instant claims 1-3 and 10, weight %
Balance
*: need at least one of these elements for the instant claims
**: optional elements for the instant claims


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734